DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,381,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 11,381,763.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation and an obvious variation of claim 1 of US 11,381,763.  Please see the chart below
Present application (17/829,819)
Reference Patent (11,381,763)
Notes
A semiconductor device, comprising: 
A semiconductor device comprising: 
Identical
Photoelectric conversion elements each of which generates charges in accordance with the amount of received light;
Photoelectric conversion elements each of which generates charges in accordance with the amount of received light;
Identical
A readout circuit that reads out image data of a first resolution and image data of a second resolution being lower than the first resolution, both image data are based on charges generated in the photoelectric conversion elements; 
A readout circuit that reads out image data of a first resolution and image data of a second resolution being lower than the first resolution, both image data are based on charges generated in the photoelectric conversion elements; 
Identical
A convertor that converts the image data of the first resolution read out by the readout circuit into image data of the second resolution;
A convertor that converts the image data of the first resolution read out by the readout circuit into image data of the second resolution;
Identical
An output circuit that outputs the image data of the second resolution converted from the image data of the first resolution by the convertor, and then outputs the image data of the first resolution read out by the readout circuit to outside.
A first output circuit that outputs the image data of the first resolution read out by the readout circuit to an outside; a second output circuit that outputs to the outside (i) the image data of the second resolution read out by the readout circuit, and (ii) the image data of the second resolution converted from the image data of the first resolution by the convertor.
Broader recitation and obvious variation


Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,381,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is a broader recitation and an obvious variation of claim 2 of U.S. Patent No. 11,381,763.  

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,381,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is a broader recitation and an obvious variation of claim 6 of U.S. Patent No. 11,381,763.  

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,381,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is a broader recitation and an obvious variation of claim 7 of U.S. Patent No. 11,381,763.  

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,381,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is a broader recitation and an obvious variation of claim 3 of U.S. Patent No. 11,381,763.  

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,381,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is a broader recitation and an obvious variation of claim 8 of U.S. Patent No. 11,381,763.  A mapping of the corresponding claims appears below.

Regarding claim 6, claim 6 is a broader recitation and an obvious variation of claim 8 of US 11,381,763.  Please see the chart below
Present application (17/829,819)
Reference Patent (11,381,763)
Notes
An image capture apparatus, comprising: 
An image capture apparatus comprising: 
Identical
Photoelectric conversion elements each of which generates charges in accordance with the amount of received light;
Photoelectric conversion elements each of which generates charges in accordance with the amount of received light;
Identical
A readout circuit that reads out image data for a still image and image data from a moving image, both image data are based on charges generated by the photoelectric conversion elements; 
A readout circuit that reads out image data for a still image and image data from a moving image, both image data are based on charges generated by the photoelectric conversion elements;
Identical
An output circuit that outputs the image data from a still image or the image data for a moving image read out by the readout circuit; and
A first output circuit that outputs the image data for a still image read out by the readout circuit; a second output circuit that outputs the image data for a moving image read out by the readout circuit;
Broader recitation and obvious variation
A convertor that converts the image data for a still image read out by the readout circuit into the image data for a moving image, wherein in a case where the image capture apparatus shoots a still image while shooting a moving image, the output circuit outputs the image data for a moving image converted from the image data for a still image by the convertor, and then outputs the image data for a still image read out by the readout circuit to an outside.
A convertor that converts the image data for a still image read out by the readout circuit into the image data for a moving image, and an image processing circuit that generates image data for display by applying image processing to the image data for a moving image output from the second output circuit, wherein in a case where the image capture apparatus shoots a still image while shooting a moving image, the first output circuit outputs the image data for a still image read out by the readout circuit, and the second output circuit outputs (i) the image data for a moving image read out by the readout circuit and (ii) the image data for a moving image converted from the image data for a still image by the convertor.
Broader recitation and obvious variation


Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,381,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is a broader recitation and an obvious variation of claim 9 of U.S. Patent No. 11,381,763.  

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,381,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is a broader recitation and an obvious variation of claim 10 of U.S. Patent No. 11,381,763.  

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,381,763.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application is a broader recitation and an obvious variation of claim 12 of U.S. Patent No. 11,381,763.  A mapping of the corresponding claims appears below.

Regarding claim 9, claim 9 is a broader recitation and an obvious variation of claim 12 of US 11,381,763.  Please see the chart below
Present application (17/829,819)
Reference Patent (11,381,763)
Notes
A method performed by an image capture apparatus that comprises photoelectric conversion elements each of which generates electric charges in accordance with the amount of received light, the method comprising: 
A method performed by an image capture apparatus that comprises photoelectric conversion elements each of which generates electric charges in accordance with the amount of received light, the method comprising:
Identical
A readout step of reading out image data for a still image and image data for a moving image, both image data are based on charges generated by the photoelectric conversion elements;
A readout step of reading out image data for a still image and image data for a moving image, both image data are based on charges generated by the photoelectric conversion elements;
Identical
A conversion step of converting the image data for a still image read out in the readout step into the image data for a moving image; 
A conversion step of converting the image data for a still image read out in the readout step into the image data for a moving image; 
Identical
And an output step outputs image data for a moving image converted from the image data for a still image in the conversion step, and then outputs the image data for a still image read out by the readout circuit to an outside.
A first output step of outputting the image data for a still image read out in the readout step; a second readout step of outputting the image data for a moving image read out in the readout step; and an image processing step of generating image data for display by applying image processing to the image data for a moving image output in the second output step, wherein in a case where the image capture apparatus shoots a still image while shooting a moving image, the first output step outputs the image data for a still image read out in the readout step, and the second output step outputs (i) the image data for a moving image read out in the readout step and (ii) the image data for a moving image converted from the image data for a still image in the conversion step. 
Broader recitation and obvious variation


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699